Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 2, 5, 6, 9, 10, 13-18 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “feed fuel from the injector so that the fuel arrives at the catalyst in a liquid state after the filter regeneration, and the injector is arranged in the exhaust passage at an upstream side from the catalyst in a direction of exhaust flow, and the electronic control unit is configured to feed fuel from the injector to the catalyst when the internal combustion engine is in an idling stop state after the filter regeneration.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
The prior art of record does not teach “a liquid state after the filter regeneration, and the electronic control unit is configured to detect or estimate a temperature of an inflowing exhaust gas flowing into the catalyst, and feed liquid state fuel from the injector to the catalyst if a total of the time when the temperature of the inflowing exhaust gas detected or estimated after an end of the filter regeneration is a reference temperature or more reaches a threshold value or more, the reference temperature being a temperature of an activation temperature of the catalyst or more.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 17; and 

Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746